Citation Nr: 0708761	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial disability rating for 
right-side epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for right-side 
epididymitis and assigned a noncompensable disability rating.  
In April 2006 the Board remanded the claim for additional 
development. 


FINDING OF FACT

The veteran's right-side epididymitis does not require long-
term drug therapy, hospitalization, or intermittent intensive 
management.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
right-side epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher initial evaluation for his 
service-connected right-side epididymitis.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Where the Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.   The 
veteran's service-connected right-side epididymitis is 
evaluated pursuant to 38 C.F.R. § 4.115b, Code 7525 (for 
chronic epididymo-orchitis).  Diagnostic Code 7525 provides 
for rating epididymitis under 38 C.F.R. § 4.115a, which 
provides for rating as a urinary tract infection.  Urinary 
tract infections are rated under 38 C.F.R. § 4.115a, which 
provides for rating as renal dysfunction where there is poor 
renal function.  A 10 percent rating is assigned when the 
disability requires long-term drug therapy, one to two 
hospitalizations per year and/or requires intermittent 
intensive management.  

VA medical records indicate the veteran sought treatment for 
pain and swelling in his right testicle in February 2001.  
His treating physician suspected right-side orchitis and 
antibiotics were prescribed.  In March 2001 the veteran 
returned for treatment, complaining that the testicle 
swelling had become more painful.  VA medical records 
indicate the veteran's physician recommended conservative 
treatment for bilateral hydroceles in May 2001.  The veteran 
returned for treatment of his hydroceles in November 2001.  

The veteran underwent a VA medical examination in March 2003.  
He complained of an occasional dragging sensation in the 
right testicle when pulling, lifting, or bending.  He also 
reported frequent urination, hesitancy, poor stream, and 
dysuria.  The veteran reported a current diagnosis of benign 
prostatic hypertrophy and stated that his symptoms are 
sometimes alleviated with medication.  On examination, a soft 
tissue mass was observed in the right scrotum.  Both testes 
were enlarged, although the right testis was larger than the 
left.  The epididymis and spermatic cords were within normal 
limits.  Since the veteran was unable to attend his scrotal 
ultrasound, a diagnosis regarding the right testicular mass 
was not reached.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2005 video conference hearing.  He stated that 
his right testicle was enlarged and affected walking and 
running.  He also stated that he was careful when sitting 
down.  The veteran is not currently taking any medication for 
his right-side epididymitis.  

The veteran underwent a VA genitourinary examination in 
September 2006.  He reported no current difficulties as a 
result of his previous history of epididymitis.  The veteran 
stated that he has never been diagnosed with or told that he 
had tuberculosis of the testicle.  On examination, the left 
testicle was normal sized and non-tender.  The right 
hemiscrotum was larger than the left but soft to the touch.  
The right testicle appeared to be normal sized.  Some 
tenderness on forceful compression of the right epididymis 
was observed.  The examiner diagnosed non-symptomatic chronic 
residuals of epididymitis on the right side.  The examiner 
also diagnosed an asymptomatic right-side hydrocele.  

After examining the veteran and reviewing the claims file, 
the examiner concluded that there is no connection between 
the veteran's present epididymitis and his other symptoms.  
The veteran's current epididymitis manifests in mild 
tenderness on compression of the right epididymal area.  

In light of the evidence of record, the veteran is not 
entitled to a compensable disability rating for his service-
connected right-side epididymitis.   The veteran has not 
undergone long-term drug therapy to treat his epididymitis.  
In addition, he has not been hospitalized or received 
intermittent intensive management.  The current manifestation 
of his right-side epididymitis is mild tenderness on 
compression of the right epididymal area.  A VA examiner, 
after examination and review of his medical records, has 
concluded that the veteran's right hydrocele is not related 
to his service-connected disability.  The Board concludes, 
therefore, that the criteria for an increased disability 
rating are not met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In addition, the evidence does not reveal manifestations of 
the veteran's right-side epididymitis disability warranting a 
higher disability rating for a specific period or "staged 
rating" at any time since the effective date of the claim.  
Fenderson, 12 Vet. App. 119, 126-27 (1999).

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

The veteran's right-side epididymitis has not resulted in 
hospitalization.  Further, there is no evidence that his 
disability has resulted in excessive absences or otherwise 
impaired his ability to retain employment as a truck driver.  
In the absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected right-side 
epididymitis disability alone does not place him in a 
position different from other veterans with a noncompensable 
disability rating.  
Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection in correspondence dated October 
2002 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  In a May 
2006 letter, the RO provided the requisite notification 
regarding disability ratings and effective dates.  The 
aforementioned notice was provided before the October 2006 
supplemental statement of the case, which re-adjudicated the 
veteran's claim for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, VA treatment records, and 
furnished him with VA medical examinations in March 2003 and 
September 2006.  The veteran testified before the undersigned 
in March 2005. The veteran has not indicated the existence of 
any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

Entitlement to a compensable initial disability rating for 
right-side epididymitis is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


